Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 1 of 12 PageID: 1



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


Susan G. Fischer, Jeanette Speck, on
behalf of themselves and similarly situated, Case No.:

                   Plaintiffs,               CLASS ACTION COMPLAINT
v.

Phil Murphy, in his official capacity as
Governor of New Jersey; New Jersey
Education Association; Township of Ocean
Education Association;

                   Defendants.


                                 INTRODUCTION

     1. On June 27, 2018, the Supreme Court held it unconstitutional for states and

unions to compel public employees to pay union dues or fees as a condition of their

employment. Janus v. AFSCME, Council 31, 138 S. Ct. 2448, 2486 (2018).

     2. The State of New Jersey is defying Janus by maintaining and enforcing a law

that compels public employees who previously signed dues deduction authorizations

to pay union dues as a condition of their employment unless and until the employee

provides written notice of revocation during an annual ten (10) day window period.

In other words, New Jersey law prohibits many employees from exercising their

First Amendment rights under Janus for 355-56 days of the year.

     3. Defendant New Jersey Education Association is defying Janus by collecting

union dues deducted from the wages of public employees who have provided notice

that they do not want to financially support the union.

     4. Plaintiffs Susan G. Fischer and Jeanette Speck are public school teachers

who had union dues seized from them without their consent. Plaintiffs, on behalf of
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 2 of 12 PageID: 2



themselves and similarly situated employees, bring this case to stop Defendants’

violations of First Amendment rights and to seek redress for past violations.

                                      PARTIES

   5. Plaintiffs reside and work in Monmouth County, New Jersey.

   6. Defendant Phil Murphy is the Governor of the State of New Jersey, and is

sued in his official capacity. His office address is P.O. Box 001, Trenton, New Jer-

sey, 08625.

   7. Defendant New Jersey Education Association (“NJEA”) is a labor organiza-

tion headquartered at 180 West State Street, Trenton, New Jersey, 08608.

   8. Defendant Township of Ocean Education Association (“TOEA”) is a labor or-

ganization and an affiliate of the NJEA. The TOEA has an office located at 1345

Campus Parkway, Ste 9, Wall Township, 07753.

                           JURISDICTION AND VENUE

   9. This Court has jurisdiction to adjudicate this case pursuant to 28 U.S.C.

§ 1331 because it arises under the United States Constitution, and 28 U.S.C. § 1343

because Plaintiffs seek relief under 42 U.S.C. § 1983. This Court has the authority

under 28 U.S.C. §§ 2201 and 2202 to grant declaratory relief and other relief based

thereon.

   10. Venue is proper under 28 U.S.C. § 1391 because Defendants all reside in this

judicial district.

                            FACTUAL ALLEGATIONS

   11. At all relevant times, New Jersey Statute Annotated Section 52:14-15.9e has

mandated that the State, counties, municipalities, boards of educations, and other
                                          2
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 3 of 12 PageID: 3



public bodies shall, upon receiving written authorization from an employee, deduct

union dues from the employee’s compensation and remit those monies to the union.

   12. Prior to May 18, 2018, New Jersey Statute Annotated Section 52:14-15.9e al-

so provided that:

   Any such written authorization may be withdrawn by such person holding em-
   ployment at any time by the filing of notice of such withdrawal with the above-
   mentioned disbursing office. The filing of notice of withdrawal shall be effective
   to halt deductions as of the January 1 or July 1 next succeeding the date on
   which notice of withdrawal is filed.

N.J. Stat. Ann. § 52:14-15.9e (prior to amendment by P.L. 2018, c.15, § 6, eff. May

18, 2018).

   13. Effective May 18, 2018, New Jersey amended Section 52:14-15.9e to, among

other things, strike the above quoted paragraph and substitute it with the follow-

ing:

   Employees who have authorized the payroll deduction of fees to employee organ-
   izations may revoke such authorization by providing written notice to their pub-
   lic employer during the 10 days following each anniversary date of their em-
   ployment. Within five days of receipt of notice from an employee of revocation of
   authorization for the payroll deduction of fees, the public employer shall provide
   notice to the employee organization of an employee’s revocation of such authori-
   zation. An employee’s notice of revocation of authorization for the payroll deduc-
   tion of employee organization fees shall be effective on the 30th day after the
   anniversary date of employment.

N.J. Stat. Ann. § 52:14-15.9e (as amended by P.L. 2018, c.15, § 6, eff. May, 18,

2018). The above-quoted statutory requirement shall hereinafter be referred to as

New Jersey’s “revocation law.”

   14. Plaintiffs are school teachers employed by the Township of Ocean Board of

Education in Monmouth County, New Jersey. The Township of Ocean Board of Ed-



                                          3
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 4 of 12 PageID: 4



ucation is a public employer and a board of education subject to New Jersey Statute

Annotated Section 52:14-15.9e.

   15. At all relevant times, Plaintiffs have been subject to the TOEA / NJEA’s ex-

clusive representation and are subject to the terms of the collective bargaining

agreements the TOEA / NJEA has with their employer.

   16. Prior to June 27, 2018, the TOEA / NJEA and Township of Ocean Board of

Education required teachers to financially support the union and its affiliates pur-

suant to New Jersey Statute Annotated Sections 34:13A-1-5.6 to 5.8, which author-

izes public employers and majority representatives to automatically deduct repre-

sentation fees from the wages of public employees who are not union members.

   17. After the Supreme Court’s decisions in Knox v. SEIU Local 1000, 567 U.S.

298 (2012) and Harris v. Quinn, 134 S. Ct. 2618 (2014), Defendants should have

known that representation fee requirements were unconstitutional under the First

Amendment.

   18. In or around September 1988, Plaintiff Fischer signed a NJEA membership

application form that authorized membership in the NJEA and the deduction of un-

ion dues from her wages.

   19. In or around September 1993, Plaintiff Speck signed a NJEA membership

application form that authorized membership in the NJEA and the deduction of un-

ion dues from her wages.

   20. But for compulsory representation fee requirements, Plaintiffs would not

have become or remained members of the NJEA or authorized the deduction of un-



                                         4
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 5 of 12 PageID: 5



ion dues from their wages. Plaintiffs, instead, would have remained nonmembers

and not subsidized the NJEA.

   21. On information and belief, NJEA membership application forms, to include

the form(s) Plaintiffs signed, did not state that employees had a First Amendment

right not to subsidize the union and its speech or that the signatory was waiving

that right by agreeing to the deduction of union dues from their wages.

   22. On June 27, 2018, the Supreme Court in Janus held agency fee require-

ments unconstitutional under the First Amendment and that union dues or fees

could not be collected or deducted from the wages of public employees without their

consent. 138 S. Ct. at 2486.

   23. In July 2018, Plaintiffs notified the NJEA and the Township of Ocean Board

of Education that they resigned their union membership, revoked their dues deduc-

tion authorizations, and did not consent to any further deduction of union dues from

their wages.

   24. The Township of Ocean Board of Education and TOEA / NJEA refused to

honor Plaintiffs’ request that union dues not be deducted from their wages because

of New Jersey’s revocation law.

   25. In August 2018, the Township of Ocean Board of Education informed Plain-

tiff Fischer that teachers can only revoke their dues deduction authorization pursu-

ant to the mandates of the revocation law and that the Township would not honor

teacher notices of revocation received prior to the ten (10) day period specified in the

revocation law—i.e., not received during the ten (10) days following the anniversary



                                           5
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 6 of 12 PageID: 6



date of their employment.

   26. The ten (10) day period following Plaintiffs’ anniversary of employment was

on or about September 1 to 10, 2018.

   27. On or about September 4 2018, Plaintiffs again notified the Township of

Ocean Board of Education and the NJEA that they did not consent to paying union

dues or having union dues deducted from their wages.

   28. Under the revocation law, Plaintiffs second revocation request could not be

honored until the “30th day after the anniversary date of employment.” N.J. Stat.

Ann. § 52:14-15.9e.

   29. In September 2018, the Township of Ocean Board of Education deducted un-

ion dues from Plaintiffs’ wages and TOEA / NJEA collected those dues.

   30. As a result of the revocation law, Plaintiffs had union dues seized from their

wages without their consent and the TOEA / NJEA collected those dues.

                            CLASS ACTION ALLEGATIONS

   31. Plaintiffs bring this case on their own behalf and on behalf of others similar-

ly situated, and seek the certification, under Federal Rules of Civil Procedure

23(b)(1)(A), (b)(1)(B), (b)(2), and (b)(3), of a “Class” that consists of all public em-

ployees in New Jersey who, at any time after June 27, 2018, provided notice that

they did not consent to the deduction of union dues from their wages and subse-

quently had union dues deducted from their wages and remitted to the NJEA and

its affiliates. Alternatively, Plaintiffs request certification of the class or subclass

the Court deems appropriate.



                                             6
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 7 of 12 PageID: 7



   32. The number of persons in the Class makes joinder of the individual Class

members impractical.

   33. There are questions of fact and law common to all Class members. Factually,

all had union dues seized from them without their consent. The dispositive question

of law is the same for the Plaintiffs and Class members: did this nonconsensual sei-

zure of union dues violate their First Amendment rights?

   34. Plaintiffs’ claims are typical of Class members’ claims because all claims con-

cern whether the seizure of union dues from public employees without their consent

violated their First Amendment rights under Janus.

   35. Plaintiffs will adequately represent the interests of the proposed classes and

have no interests antagonistic to the class.

   36. A class action can be maintained under Rule 23(b)(1)(A) because separate ac-

tions by Class members concerning whether the First Amendment permits the sei-

zure of union dues from nonconsenting public employees would risk inconsistent ad-

judications that could establish incompatible standards of conduct for the Defend-

ants.

   37. The Class can be maintained under Rule 23(b)(1)(B) because an adjudication

determining the constitutionality of New Jersey’s revocation law will as a practical

matter, be dispositive of the interests of all Class members or substantially impair

or impede their ability to exercise their First Amendment rights.

   38. The Class can be maintained against the State of New Jersey under Rule

23(b)(2) because New Jersey, by maintaining and enforcing its revocation law, has



                                           7
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 8 of 12 PageID: 8



acted or refused to act on grounds that apply generally to members of the Class, so

that final injunctive or declaratory relief is appropriate for the Class as a whole.

   39. The Class can be maintained against the NJEA under Rule 23(b)(2) because

the NJEA, by collecting union dues from individuals after they provide notice that

they do not consent to paying union dues, has acted or refused to act on grounds

that apply generally to Class members, so that final injunctive or declaratory relief

is appropriate for the Class as a whole.

   40. The Class can be maintained under Rule 23(b)(3) because the common ques-

tions of law and fact identified in the complaint predominate over any questions af-

fecting individual Class members. A class action is superior to other available

methods for the fair and efficient adjudication of the controversy because, among

other things, all Class members are not only subjected to the same violation of their

constitutional rights, but the amount of money involved in each individual’s claim

would also make it burdensome for class members to maintain separate actions.

The amount of the unauthorized deductions taken from Plaintiffs and Class mem-

bers is known to the NJEA.

                                 CAUSES OF ACTION

   41. Plaintiffs reallege and incorporate by reference the paragraphs set forth

above in each Count of their Complaint.

   42. The NJEA and its affiliates, including TOEA, act under color of state law by

contracting and coordinating with public employers to effectuate the deduction of

union dues from employees’ wages and by collecting union dues deducted by public



                                           8
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 9 of 12 PageID: 9



employers from employees’ wages.

                                        COUNT I

          (Individual and Class Claim against the State of New Jersey)

   43. The Supreme Court in Janus held that “[n]either an agency fee nor any other

payment to the union may be deducted from a nonmember’s wages, nor may any

other attempt be made to collect such payment, unless the employee affirmatively

consents to pay.” 138 S. Ct. at 2486.

   44. New Jersey’s revocation law requires that union dues be deducted from the

wages of employees who provide notice during 355-56 days of a given year that they

do not consent to pay union dues.

   45. New Jersey’s maintenance and enforcement of its revocation law violates or

violated Plaintiffs’ and Class members’ First Amendment rights to free speech and

association, as secured against state infringement by the Fourteenth Amendment to

the United States Constitution and 42 U.S.C. § 1983.

   46. Plaintiffs and Class members are suffering the irreparable harm and injury

inherent in a violation of First Amendment rights, for which there is no adequate

remedy at law, as a result of being subject to New Jersey’s revocation law.

                                        COUNT II

                  (Individual and Class Claim against the NJEA)

   47. The NJEA and its affiliates, by collecting and having public employers deduct

union dues from Plaintiffs and Class members at times after June 27, 2018, have

violated and continue to violate Plaintiffs’ and Class Members’ First Amendment



                                           9
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 10 of 12 PageID: 10



 rights to free speech and association, as secured against state infringement by the

 Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

    48. Plaintiffs and Class members are suffering the irreparable harm and injury

 inherent in a violation of First Amendment rights, for which there is no adequate

 remedy at law, as a result of being forced to subsidize the NJEA and its speech

 without their consent.

                                       COUNT III

                    (Individual Claim Against NJEA and TOEA)

    49. The Supreme Court in Janus held that an employees’ consent to pay union

 dues must meet the prerequisites of a waiver of First Amendment rights. 138 S. Ct.

 at 2486. To be effective, a waiver of First Amendment rights must be knowingly,

 clearly, and voluntarily made.

    50. Plaintiffs did not knowingly, clearly, or voluntarily agree to waive their First

 Amendment right not to financially support the NJEA and its speech.

    51. The NJEA and its affiliate TOEA, by collecting and having the Township of

 Ocean Board of Education deduct union dues from Plaintiffs, violated Plaintiffs’

 rights to free speech and association, as secured against state infringement by the

 Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.


                                  PRAYER FOR RELIEF

    Wherefore, Plaintiffs request that this Court:

    A. Issue a declaratory judgment that New Jersey’s revocation law is unconstitu-

 tional under the First Amendment, as secured against State infringement by the


                                           10
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 11 of 12 PageID: 11



 Fourteenth Amendment and 42 U.S.C. § 1983, and unenforceable;

    B. Issue a declaratory judgment that the NJEA and its affiliates, including the

 TOEA, violate the First Amendment, as secured against State infringement by the

 Fourteenth Amendment and 42 U.S.C. § 1983, by collecting union dues from public

 employees who provide notice that they do not consent to paying union dues.

    C. Permanently enjoin the State of New Jersey from maintaining and enforcing

 its revocation law;

    D. Permanently enjoin the NJEA and its affiliates, including the TOEA, from

 collecting union dues from public employees who provide notice or provided notice

 that they do not consent to pay union dues or to have union dues deducted from

 their wages;

    E. Award nominal and compensatory damages;

    F. Award Plaintiffs their costs and reasonable attorneys’ fees pursuant to the

 Civil Rights Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988; and

    G. Grant other and additional relief as the Court may deem just and proper.




                                         11
Case 1:18-cv-15628-RMB-KMW Document 1 Filed 11/02/18 Page 12 of 12 PageID: 12



 Date: November 2, 2018


                                       By /s/ Michael P. Laffey
                                       Michael P. Laffey
                                       Messina Law Firm PC
                                       961 Holmdel Road
                                       Holmdel NJ 07733
                                       Tel (732) 332-9300
                                       mlaffey@messinalawfirm.com

                                       and

                                       William L. Messenger (Va. Bar. 47179)
                                        (Pro Hac Vice Motion to be filed)
                                       Aaron B. Solem (#0392920)
                                       National Right to Work Legal Defense
                                        Foundation
                                       8001 Braddock Road, Suite 600
                                       Springfield, VA 22160
                                       Tel (703) 321-8510
                                       wlm@nrtw.org
                                       abs@nrtw.org

                                       Attorneys for Plaintiffs




                                     12
